Title: Tobias Lear to Thomas Jefferson, 18 December 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States [Philadelphia] 18th Decr 1792.

By the President’s command T. Lear has the honor to request that the Secretary of State will have Commissions made out for the following persons;
Samuel Odiorne, third mate of the New-Hampshire Revenue Cutter; to be dated 18th December 1792.
Ebenezer Perkins, third mate of the Connecticut Cutter; to be dated 18th Decr 1792.
William Loring, first mate of the New York Cutter; to be dated Novemr 15th 1792.
Caleb Stacey, third mate of the New York Cutter, to be dated Novemr 6th 1792.

William Dunton, third mate of the Pennsylvania Cutter; to be dated 22d June 1792.
T. Lear has the honor to transmit to the Secretary twenty Commissions which have been returned to the Secretary of the Treasury from Officers of the Revenue Cutters and were yesterday sent to the President by the Secretary of the Treasury. Some of these Commissions have been resigned, & others returned on account of their tenure being limited to the end of the next Session of the Senate: those of the latter description have been replaced by others in the proper form.
T. Lear has the honor also to transmit two Commissions, from Jno. Baker, Surveyor of Bennett’s Creek in No. Carolina—one from Wm Wynn Surveyor of the port of Wynton—one from the Supervisor of the Georgia District (a Duplicate)—& one from the Inspector of Survey No. 1 in North Carolina.

Tobias Lear. S.P.U.S.

